FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMILCAR FRANCISCO FUENTES                        No. 10-70851
AGUILAR,
                                                 Agency Nos. A077-755-286
               Petitioner,

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Amilcar Francisco Fuentes Aguilar, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and review de novo legal determinations.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the agency’s finding that Aguilar, who was

never arrested, harmed, or directly threatened with arrest or harm in Guatemala,

failed to establish past persecution. See Nahrvani v. Gonzales, 399 F.3d 1148,

1153-54 (9th Cir. 2005) (no past persecution where the petitioner was not

physically harmed or detained and only suffered de minimis property damage and

vague threats). Substantial evidence also supports the agency’s finding that

Aguilar failed to demonstrate a well-founded fear of future harm. See Belayneh v.

INS, 213 F.3d 488, 491 (9th Cir. 2000) (finding no well-founded fear of future

persecution where the petitioner suffered a brief detention many years prior to her

asylum application and had since returned to Ethiopia three times without

incident). Accordingly, Aguilar’s asylum claim fails.

      Because Aguilar has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                    10-70851
         Finally, substantial evidence supports the agency’s denial of CAT relief

because Aguilar failed to establish that it is more likely than not he will be tortured

if returned to Guatemala. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir.

2011).

         PETITION FOR REVIEW DENIED.




                                            3                                    10-70851